23 F.3d 406NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Allen L. FLEETWOOD, Plaintiff-Appellant,v.Karen WEAVER, Chaplain, Defendant-Appellee.
No. 93-2440.
United States Court of Appeals, Sixth Circuit.
May 10, 1994.

E.D. Mich., No. 92-71414, Gelmore, J.
E.D.Mich.
AFFIRMED.
BEFORE:  MARTIN, NORRIS and DAUGHTREY, Circuit Judges.

ORDER

1
Allen Fleetwood, a pro se Michigan prisoner, appeals a district court judgment dismissing his civil rights complaint filed pursuant to 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking monetary and equitable relief, Fleetwood sued the chaplain at the Standish Maximum Correctional Facility (SMF) in her individual capacity, alleging that she violated his First and Fourteenth Amendment rights by hindering his ability to practice his religion.  Fleetwood alleged that the chaplain:  1) refused to approve Christian Research, a retail outlet, as an authorized vendor;  2) rejected Fleetwood's receipt of publications from Christian Research;  3) denied Fleetwood the right to observe his religious holidays or feast days;  and 4) treated other religions in a preferential manner.


3
Upon review of the defendant's motion to dismiss or in the alternative for summary judgment, the magistrate judge filed a report recommending that the district court grant summary judgment in favor of the defendant as to the claims enumerated above as one, three and four, but that it grant the plaintiff relief as to the second claim.  After reviewing the parties' objections, the district court granted summary judgment in favor of the defendant on all four claims, and dismissed the complaint.  Fleetwood has filed a timely appeal.


4
Upon review, we conclude that the district court properly granted summary judgment to the defendant as there is no genuine issue of material fact and the defendant is entitled to judgment as a matter of law.  See Fed.R.Civ.P. 56(c);   Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).  The defendant's actions, which were based on valid prison policy, simply do not violate Fleetwood's First Amendment right to freely exercise his religion.   See Turner v. Safley, 482 U.S. 78, 89-91 (1987);   Pollock v. Marshall, 845 F.2d 656, 658-59 (6th Cir.), cert. denied, 488 U.S. 897 (1988).


5
Accordingly, we hereby affirm the district court's judgment.  Rule 9(b)(3), Rules of the Sixth Circuit.